432 F.2d 1359
Sherwood Franklin STRAUSER, Appellant,v.Dr. P. J. CICCONE, Director, etc., Appellee.
No. 20261.
United States Court of Appeals, Eighth Circuit.
November 20, 1970.

Appeal from the United States District Court for the Western District of Missouri; William H. Becker, Chief Judge.
Sherwood F. Strauser, pro se.
Bert C. Hurn, U. S. Atty., Kansas City, Mo., and Frederick O. Griffin, Jr., Asst. U. S. Atty., for appellee.
Before VAN OOSTERHOUT and HEANEY, Circuit Judges, and HANSON, District Judge.
PER CURIAM.


1
The judgment denying the petition of Sherwood Franklin Strauser for habeas corpus relief is affirmed upon the basis of Chief Judge Becker's opinion denying such relief, which is reported at D.C., 310 F.Supp. 1011.